—In an action to set aside the transfer of certain real property as fraudulent, the defendant Benjamin Oratz appeals and the defendant Westmoreland Associates separately appeals from an order of the Supreme Court, Queens County (Golar, J.), dated December 14, 1999, which denied their respective motions for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motions for summary judgment as there are triable issues of fact (see, CPLR 3212 [b]; Liberty Co. v Boyle, 272 AD2d 380; Glasser v Kashinsky, 237 AD2d 252; Grumman Aerospace Corp. v Rice, 199 AD2d 365). Bracken, P. J., Goldstein, H. Miller and Feuerstein, JJ., concur.